Case 1:20-cv-05574-DG-RML Document 19-15 Filed 01/19/21 Page 1 of 4 PagelD #: 198

 
INDEX NO. 521021/2019

 

(FILED: KINGS COUNTY CLERK 11/09/2020 09-55 AM)
NYSCEF DOC.

“money which it is unable to pay in full and is desirous of-providing for the payment of the sum

NO. 101 RECEIVED NYSCEF: 11/09/2020
2 - ht

Assigni ent Intoe (6 73/2220

THIS INDENTURE, made this 23rd day of October, 2020 between KAMIN
HEALTH WILLIAMSBURG LLC, a New York limited liability company, having a place of
business at 70 Lee Avenue, 2"4 Floor, Brooklyn, New York 11211 (hereinafter called the
“Assignor") and Douglas J. Pick with his principal office at 369 Lexington Avenue, 12" Floor,
New York, New York 10017, (hereinafter called the “Assignee"):

WITNESSETH,

WHEREAS the Assignor carried on and had engaged in operating an urgent care
center providing a full spectrum of management services for a medical practice for both adults
and children with urgent medical needs as well as for the care of non-life threatening and/or
temporary injuries and illnesses and other medical conditions on a “walk-in” basis; and

WHEREAS the Assignor herein is indebted to diverse persons in sundry sums of

pro-rata so far as it is in its power, by an assignment and distribution of all its property for that

purpose: -

Zi 12 lo08m

NOW THEREFORE, the said Assignor in consideration of the premises and of
the sum of one dollar paid by the Assignee, upon the ensealing and delivery of these presents, thas wes
receipt whereof is hereby acknowledge, has granted, bargained, sold, assigned, transferred and 2 ms

Set over unto the said Assignee, his successors and assigns, all and singular the lands, tenements,

 

hereditaments and appurtenances, goods, chattels stocks, promissory notes, claims, demands,
property and effects of every description belonging to the said Assignor, of whatsoever nature
and wheresoever the same may be situated except such property as is by law exempt from levy
and sale under an execution.

TO HAVE AND TO HOLD the same and every part thereof unto the Assignor,
his successors and assigns. :

IN TRUST, NEVERTHELESS, to take possession of the same, and to sell the
same with all reasonable dispatch, and to convert the same into money, and also to collect all
such debts and demands hereby assigned as may be collectible, and out of the proceeds of such
sales and collections, to pay and discharge all the just and reasonable expenses, costs and

disbursement in connection with the execution of this assignment and the discharge of the'trust GE
INDEX NO. 521021/2019

 

(FILED: KINGS COUNTY CLERK 11/09/2020 09:55 AM
NYSCEF DOC. NO. 101

RECEIVED NYSCEF: 11/09/2020

a

hereby created, together with the lawful commissions or allowances of the Assignee for his
services in executing said trust; THEN

AND, then to pay and discharge in full, if the residue of said proceeds is sufficient
for that purpose, all the debts and liabilities now due or to grow due from the Assignor, with all
interest moneys due or to become due thereon; and if the residue of said proceeds shall not be
sufficient to pay the said debts and liabilities and interest thereon in full, then to apply the said
residue of said proceeds to the payment of said debts and Habilities ratably and in proportion,

AND if, after the payment of all the said debts and liabilities in full, there shall be
any remainder or residue of said property or proceeds, to repay and return the same to the
Assignor, its executors, administrators or assigns.

AND, in furtherance of the premises, the Assignor does hereby make, constitute
and appoint the Assignee its true and lawful aitomey, irrevocable, with full power and authority
to do all acts and things which may be necessary in the premises to the full execution of the trust

hereby created, and to ask, demand, recover and receive of and from all and every person or

persons all property, debts and demands due, owing and belonging to the Assignor, and to give

acquittances and discharges for the same; to sue, prosecute, defend and implead for the same;
and to execute, acknowledge, and deliver all necessary deeds, instruments and conveyances; and
for any of the purposes aforesaid to make, constitute and appoint one or more attorneys under
him and at his pleasure to revoke the said appointments, hereby ratifying and confirming
whatever the Assignee or his substitutes shal] lawfully do in the premises.

AND the Assignor hereby authorizes the Assignee to sign the name of the
Assignor to any check, drafi, promissory note or other instrument in writing which is payable to
the order of the Assignor, or to sign the name of the Assignor to any instrument in writing,
whenever it shall be necessary so to do, to carry into effect the object, design and purpose of this
trust.

THE Assignee does hereby accept the trust created and reposed in that he will

faithfully and without delay execute the said trust, according to the best of skill, knowledge and

ability.

.
y
~#
4
 

(FILED: KINGS COUNTY CLERK 11/09/2020 05:55 am INDEX NO. 521021/2019
NYSCEF..DOC.W.OUNO..~LOJ . cee ween neces seve RECEIVED NYSCEFP: 11/05/2020

ae
* ©

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and

seals the day and year first above written,
KAMIN HEATH WILLIAMSBURG LLC

en Manager!

SQ, Assignee

 

   

 

State of New York
85.

eed

Kings County

On this 2s day of October, in the year 2020 before me personally appeared
Yitzchok Kaminetzky,’ to me personally known, who being by me duly swom, did-depose and
say that he is the Manager of Kamin Health Williamsburg LLC described in and which executed
the foregoing instrument. ,

 

ADAM POLLOCK
Notary Public, State of New York
Reg. No. carcetsesis
a - CHITIN Kings County
Notary Public Commission Expires 4728/2020
Notarization was made pursuant
State of New York ) to Executive Order 202.7.
) ss.:
County of New York )
we

On the 74 day of October in the year of 2020 before me personally appeared
Douglas J. Pick, to me personally known.

ERIC C. ZABICKI Cc __ \V— 2

Notary Public, State of New York

No. 02246078736 ;
Qualified in New York County Notary Public

Commission Expires August 5, 20___-

 

 

’ Article 7, entitled Management and Operation of the LLC, provides as follows: “Except as provided in this
Agreement, the business affairs and operations of the LLC shall be managed and controlled by a manager, who shat!
have the exclusive and fill power with respect to such management and control. The Members hereby designate
Yitechak Kaminetzky as the manager (“Manager”).”

? Anticle 16, entitled Dissolution/Partition, provides as follows: “The Manager shall have the sole authority to
dissolve and commence winding up and the liquidation of the [Assignor].” :

Ww
